    4:19-cv-03570-JD-PJG          Date Filed 03/19/21       Entry Number 28         Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Yalonda L. Harlee,                     )                       C/A No. 4:19-3570-JD-PJG
                                       )
                            Plaintiff, )
                                       )
       v.                              )                                ORDER
                                       )
Schaeffler Group USA, Inc.,            )
                                       )
                            Defendant. )
_____________________________________ )

       Plaintiff filed this civil action in December 2019. This matter is before the court pursuant

to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On February 5, 2021, the court

issued a Fourth Amended Scheduling Order in this matter granting the parties’ motion for an

extension of the deadline for filing dispositive motions until March 16, 2021. (ECF No. 24.) As

of the date of this order, no party has filed a potentially dispositive motion regarding the merits of

this case. The parties are directed to inform the court in writing of the status of this case on or

before March 26, 2021 and advise the court as to whether the case is ready for trial. If any party

intends to seek leave for an extension in which to file a dispositive motion after the expiration of

the court’s deadline as ordered, it must establish the requisite showings in accordance with the

applicable Federal Rules of Civil Procedure and the Local Civil Rules of this court.

       IT IS SO ORDERED.



                                               __________________________________________
March 19, 2021                                 Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE




                                             Page 1 of 1
